EXHIBIT 10.9

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (including any schedule or annex
hereto, this “Agreement”), is made as of December 22, 2008, by and between
Avatar Properties Inc., a Florida corporation (the “Company”), and Michael F.
Levy (the “Employee”), and amends and restates in its entirety the amended and
restated employment agreement dated as of April 15, 2005 between the Company and
the Employee and as further amended on September 28, 2005 and December 26, 2006
(the “Original Agreement”).

W I T N E S S E T H

WHEREAS, the Employee is currently employed by the Company;

WHEREAS, the Company desires to amend the Original Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) as
permitted under the guidance promulgated thereunder (collectively
“Section 409A”); and

WHEREAS, such Agreement shall supersede the Original Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

1. Employment and Term. The Company hereby employs the Employee, and the
Employee hereby accepts employment by the Company, in the capacity and upon the
terms and conditions set forth herein. The term of employment under this
Agreement shall be for the period commencing as of January 1, 2005 and ending on
December 31, 2010, unless extended pursuant to Section 5(a)(viii) or earlier
terminated as herein provided (the “Term of Employment”; provided, that, for
purposes of Sections 4, 6(h) and 8(a) hereof, the Term of Employment shall also
include the period beginning on January 1, 2003 and ending on December 31,
2004). With respect to any date referred to herein, the term “Anniversary” shall
mean the annual recurrence of such date.

2. Duties. During the Term of Employment, the Employee shall serve as the
Company’s Chief Operating Officer and Executive Vice President, and shall
perform such duties, functions and responsibilities as are customarily
associated with and incident to the position of Chief Operating Officer and
Executive Vice President and as the Company may, from time to time, require of
him, including, but not limited to, the performance of such functions and duties
for the Company, Avatar Holdings Inc., a Delaware corporation and the parent
corporation of the Company (“Avatar”), or any of their subsidiaries or
affiliates (the foregoing entities being referred to herein collectively as the
“Avatar Entities” and each as an “Avatar Entity”) as the Company may require,
subject to the direction of the Company’s Board of Directors. The Employee shall
serve the Company faithfully, conscientiously and to the best of the Employee’s
ability and shall promote the interests and reputation of the Company. Unless
prevented by sickness or disability, the Employee shall devote all of his time,
attention, knowledge, energy and skills, during normal working hours, and at
such other times as the Employee’s duties may reasonably require, to the duties
of the Employee’s employment. The principal place of employment of the Employee
shall be the current principal executive offices of the Company and/or such
other location within fifty (50) miles of Company’s current principal place of
business as shall be necessary for the Employee to discharge his duties
hereunder. The Employee acknowledges that in the course of his employment he may
be required, from time to time, to travel on behalf of the Company; provided,
however, that the Employee shall not be required to spend more than 25% of his
business time (determined on an annual basis) on overnight travel.

3. Compensation and Benefits. As full and complete compensation for the
Employee’s execution and delivery of this Agreement and performance of any
services hereunder, the Company shall pay, grant or provide the Employee, and
the Employee agrees to accept, the following compensation and benefits:

(a) Base Salary. Except as provided in Section 6(f)(ii) hereof, the Company
shall pay the Employee a base salary (“Base Salary”) at an annual rate of
$500,000 payable at such times and in accordance with the standard payroll
practices of the Company. On an annual basis or at such other times as the
Company may determine, the Employee’s Base Salary shall be reviewed, and in the
sole discretion of the Board of Directors of the Company, the Company may
increase (but not decrease) the Employee’s Base Salary.

(b) Annual Bonus. Except as provided in Section 6(f)(ii) hereof, (i) during the
Term of Employment, the Company shall pay the Employee, and the Employee shall
accept from the Company for the Employee’s services, in addition to the
Employee’s Base Salary, a calendar year annual cash bonus of $400,000 (“Annual
Bonus”), and (ii) such Annual Bonus shall be payable on the last business day of
the calendar year to which the Annual Bonus relates.

(c) Employee Benefits. The Company shall afford the Employee the opportunity to
participate during the Term of Employment in any medical, dental, disability
insurance, retirement, savings and any other employee benefits plans or programs
(including perquisites) which Avatar maintains for senior executives of the
Avatar Entities. Nothing in this Agreement shall require any Avatar Entity to
establish, maintain or continue any benefit programs already in existence or
hereafter adopted for senior executives of the Avatar Entities, and nothing in
this Agreement shall restrict the right of the Avatar Entities to amend, modify
or terminate any such benefit program.

(d) Expenses. The Employee shall be entitled to reimbursement or payment of
reasonable business expenses (in accordance with Avatar’s policies for its
senior executives, as the same may be amended from time to time in Avatar’s sole
discretion), following the Employee’s submission of appropriate receipts and/or
vouchers to the Company. Notwithstanding anything in this Agreement to the
contrary, expense reimbursements shall be made by the Company no later than the
end of the calendar year following the calendar year in which the expense is
incurred.

(e) Vacations, Holidays or Temporary Leave. The Employee shall be entitled to
take such amount of vacation per year as is permitted pursuant to and in
accordance with the policies of Avatar for its senior executives (as such
policies may be amended from time to time or terminated in Avatar’s sole
discretion), without loss or diminution of compensation. Such vacation shall be
taken at such time or times, and as a whole or in increments, as the Employee
shall elect, consistent with the reasonable needs of the Company’s business. The
Employee shall further be entitled to the number of paid holidays, and leaves
for illness or temporary disability in accordance with the policies of Avatar
for its senior executives (as such policies may be amended from time to time or
terminated in Avatar’s sole discretion).

4. Non-Competition and Protection of Confidential Information:

(a) Restrictive Covenants.

(i) During the Term of Employment and for one year following the Date of
Termination, the Employee shall not directly or indirectly engage, participate,
own or make any financial investments in, or become employed by or render
(whether or not for compensation) any consulting, advisory or other services to
or for the benefit of, any person, firm or corporation, that directly or
indirectly, engages primarily in, the development of adult retirement
communities and/or active adult communities; provided, however, that it shall
not be a violation of this Agreement for the Employee (i) to have beneficial
ownership of less than 1% of the outstanding amount of any class of securities
of any enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are registered under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or quoted on an
inter-dealer quotation system or (ii) to have beneficial ownership of less than
20% of the outstanding amount of any class of securities of any enterprise (but
without otherwise participating in the activities or otherwise having influence
or control of such enterprise) if such securities are not registered under
Section 12 of the Exchange Act or quoted on an inter-dealer quotation system.

(ii) During the Term of Employment and for one year following the Date of
Termination, the Employee shall not, directly or indirectly, (A) solicit, in
competition with the Avatar Entities, any person who is a customer of any
business conducted by any of the Avatar Entities or (B) in any manner whatsoever
induce, or assist others to induce, any supplier or contractor of any of the
Avatar Entities to terminate its association with any such entity or do
anything, directly or indirectly, to interfere with the business relationship
between the Avatar Entities and any of their respective current or prospective
suppliers or contractors.

(iii) During the Term of Employment and for one year following the Date of
Termination, the Employee shall not, directly or indirectly, solicit or induce
any employee of any of the Avatar Entities to terminate his or her employment
for any purpose, including without limitation, in order to enter into employment
with any entity which competes with any business conducted by any of the Avatar
Entities.

(iv) The Employee recognizes and acknowledges that certain confidential and
proprietary business and technical information used by the Employee in
connection with the conduct of the business of the Avatar Entities which relates
to the business practices, methods, processes or other confidential or secret
aspects of the business of the Avatar Entities, is a valuable, special and
unique asset of the Company, such information collectively being referred to as
the “Confidential Information.” During the Term of Employment and for all time
following the Date of Termination, the Employee shall not, directly or
indirectly, furnish or make accessible to any person, firm, or corporation or
other business entity, whether or not he, she, or it competes with the business
of the Company, any Confidential Information without the prior written consent
from the Company.

(v) Confidential Information shall not include any information or documents that
(A) are or become publicly available without breach by the Employee of
Section 4(a)(iv) hereof, (B) the Employee receives from any third party who, to
the best of the Employee’s knowledge upon reasonable inquiry, is not in breach
of an obligation of confidence with any of the Avatar Entities, or (C) is
required to be disclosed by law, statute, governmental or judicial proceeding;
provided, however, that in the event the Employee is requested by any
governmental or judicial authority to disclose any Confidential Information, the
Employee shall give the Company and Avatar prompt notice of such request such
that the Company and Avatar may seek a protective order or other appropriate
relief, and in any such proceeding the Employee shall disclose only so much of
the Confidential Information as is required to be disclosed.

(vi) Notwithstanding the foregoing, the Employee acknowledges that during the
Term of Employment and for all time following the Date of Termination, the
Employee shall not, and shall not cause or permit any of its affiliates to, use
the name “Brookman-Fels” (or any derivative thereof) except as expressly
permitted by those certain License Agreements, each dated as of December 4,
1997, by and between Brookman-Fels Jeff Ian, Inc., as licensor and the companies
listed on Schedule I hereto, each as a licensee, or except as otherwise
permitted in writing by Avatar.

(b) Geographic Scope. The provisions of this Section 4 (other than
Sections 4(a)(ii), (iii), (iv), (v), and (vi), which shall be in full force and
effect without regard to the geographic limitations set forth in this
Section 4(b)) shall be in full force and effect within a 100-mile radius of any
site at which any of the Avatar Entities is preparing to develop, has commenced
development of, or has a binding commitment or option to purchase, real estate.

(c) Remedies. The Employee acknowledges that his services are of a special,
unique and extraordinary character and, his position with the Avatar Entities
places him in a substantial relationship and a position of confidence and trust
with specific prospective or existing customers, suppliers and employees of the
Avatar Entities, and that in connection with his services to the Avatar
Entities, the Employee will have access to confidential business or professional
information vital to the businesses of the Avatar Entities. The Employee further
acknowledges that in view of the nature of the business in which the Avatar
Entities are engaged, the foregoing restrictive covenants in this Section 4 are
reasonable and necessary in order to protect the legitimate business interests
of the Avatar Entities and that violation thereof would result in irreparable
injury to the Avatar Entities. Accordingly, the Employee consents and agrees
that if the Employee violates or threatens to violate any of the provisions of
this Section 4 the Avatar Entities would sustain irreparable harm and,
therefore, any of the Avatar Entities shall be entitled to obtain from any court
of competent jurisdiction, temporary, preliminary and/or permanent injunctive
relief as well as damages, attorneys’ fees and costs, and an equitable
accounting of all earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies in law or equity to which any of the Avatar Entities may be
entitled.

5. Termination of Employment:

(a) The Employee’s employment with the Company shall terminate upon the
occurrence of any of the following events (the date of each such event, the
“Date of Termination”):

(i) on December 31, 2010 (absent a Change in Control (as defined below) and
absent the parties having entered into a written agreement for the renewal or
extension of this Agreement);

(ii) the death of the Employee during the Term of Employment;

(iii) at any time upon written notice to the Employee from the Company of
termination of his employment due to Disability (as defined below) of the
Employee during the Term of Employment;

(iv) at any time upon written notice to the Employee from the Company of
termination of his employment for Cause (as defined below);

(v) at any time upon written notice to the Employee from the Company of
termination of his employment Without Cause (as defined below);

(vi) the resignation by the Employee for Good Reason (as defined below) during
the Term of Employment;

(vii) the resignation by the Employee Without Good Reason (as defined below)
during the Term of Employment; or

(viii) in the event of a Change in Control (as defined below), on the date (the
“Retention Date”) that is the earlier of (A) the first Anniversary of the Change
in Control Date (as defined below) and (B) June 30, 2011; provided, that the
Change in Control Date shall be on or prior to December 31, 2010. If the
Retention Date shall occur after December 31, 2010, the Term of Employment shall
be extended through and until such Retention Date, unless otherwise terminated
in accordance with this Agreement. The period beginning on the Change in Control
Date and ending on the Retention Date is referred to herein as the “Retention
Period”.

(b) For purposes of this Agreement, the “Disability” of the Employee shall mean
the Employee’s inability, because of mental or physical illness or incapacity,
whether total or partial, to perform one or more material functions of the
Employee’s employment under this Agreement with or without reasonable
accommodation and which entitles the Employee to receive benefits under a
disability plan or program that is provided to the Employee pursuant to Section
3(c), if any.

(c) For purposes of this Agreement, the term “Cause” shall mean the Employee’s
(i) conviction or entry of a plea of guilty or nolo contendere, with respect to
any felony, in each case that the Board of Directors of Avatar determines in
good faith is or may become materially harmful to any Avatar Entity (either
financially or with respect to such Avatar Entity’s business reputation),
(ii) commission of any act of willful misconduct, gross negligence, fraud or
dishonesty, in each case that the Board of Directors of Avatar determines in
good faith is or may become materially harmful to any Avatar Entity (either
financially or with respect to such Avatar Entity’s business reputation) or
(iii) violation of any material term of this Agreement or any material written
policy of the Company or Avatar; provided, that the Company first deliver
written notice of such violation to the Employee and the Employee shall not have
cured such violation within thirty (30) days after receipt of such written
notice (the “Cure Period”); and provided further, that if upon expiration of the
Cure Period such violation has not been cured and the Company determines, in its
sole discretion, that the Employee is using his best efforts to cure such
violation and such violation is capable of being cured, the Company shall
provide the Employee, pursuant to a written notice, a reasonable amount of
additional time (the “Extended Cure Period”) to cure such violation but in no
event shall such Extended Cure Period exceed forty-five (45) days from the date
on which the initial Cure Period expired.

(d) For purposes of this Agreement, “Without Cause” shall mean any reason other
than the reasons described in Sections 5(a)(i), 5(a)(ii), 5(a)(iii), 5(a)(iv)
and 5(a)(viii) hereof. The parties expressly agree that a termination of
employment Without Cause pursuant to Section 5(a)(v) hereof may be for any
reason whatsoever, or for no reason, in the sole discretion of the Company.

(e) For purposes of this Agreement, “Good Reason” shall mean (i) any assignment
of material duties to the Employee other than those contemplated by this
Agreement, provided that the Company shall have thirty (30) days after receipt
of written notice by the Employee to cure or (ii) a material reduction in the
rate of compensation, or a material reduction in fringe benefits (other than a
material reduction in fringe benefits generally applicable to senior executives
of Avatar) or any other material failure by the Company to perform its material
obligations, provided that the Company shall have thirty (30) days after receipt
of written notice by the Employee to cure. Employee acknowledges and agrees that
a Change in Control (as defined below) may require adjustment to Employee’s
existing duties; however, such adjustment shall not constitute “Good Reason”
provided that such adjusted duties are comparable to Employee’s duties prior to
such Change in Control.

(f) For purposes of this Agreement, “Without Good Reason” shall mean any reason
other than that defined in this Agreement as constituting Good Reason.

(g) For purposes of this Agreement, “Change in Control” shall mean any of the
following events: (a) a person or entity or group of persons or entities, acting
in concert, becomes the direct or indirect beneficial owner (within the meaning
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of securities
of Avatar representing ninety percent (90%) or more of the combined voting power
of the issued and outstanding common stock of Avatar; (b) the Board of Directors
of Avatar approves any merger, consolidation or like business combination or
reorganization of Avatar, the consummation of which would result in the
occurrence of the event described in clause (a) above, and such transaction
shall have been consummated; or (c) Avatar ceases to be engaged, directly or
indirectly, and does not intend to be engaged at any time in the foreseeable
future, in any real estate business. The date on which a Change in Control is
consummated, with respect to clauses (a) and (b), or occurs, with respect to
clause (c), is herein referred to as the “Change in Control Date.”

(h) For purposes of this Agreement, “Administrator” and “Retention Account”
shall have the respective meanings ascribed to such terms in the Retention
Account Procedures.

(i) For purposes of this Agreement, “Retention Account Procedures” shall mean
the procedures set forth in the Annex hereto.

6. Payments Upon Termination of Employment.

(a) Termination upon Expiration of Term of Employment. If the Employee’s
employment hereunder is terminated pursuant to Section 5(a)(i), the Company
shall pay or provide to the Employee (i) in a lump sum payment within thirty
(30) days following the Date of Termination, all Base Salary pursuant to Section
3(a) hereof and any vacation pay pursuant to Section 3(e) hereof, in each case
which has been earned but has not been paid as of the Date of Termination,
(ii) any Annual Bonus which has been earned but has not been paid as of the Date
of Termination, payable in a lump sum payment in accordance with Section 3(b),
and (iii) any benefits to which the Employee may be entitled under any employee
benefits plan or program pursuant to Section 3(c) hereof in which he is a
participant in accordance with the terms of such plan or program up to and
including the Date of Termination.

(b) Death or Disability.

(i) Subject to Section 6(b)(ii) below, if the Employee’s employment hereunder is
terminated due to the Employee’s death or Disability pursuant to
Sections 5(a)(ii) or (iii) hereof and a Change in Control Date shall not have
occurred prior to such termination, the Company shall pay or provide to the
Employee, his designated beneficiary or to his estate (i) in a lump sum payment
within thirty (30) days following the Date of Termination, all Base Salary
pursuant to Section 3(a) hereof and any vacation pay pursuant to Section 3(e)
hereof, in each case which has been earned but has not been paid as of the Date
of Termination, (ii) a prorated Annual Bonus as of the Date of Termination
payable in a lump sum payment in accordance with Section 3(b) and (iii) any
benefits to which the Employee may be entitled under any employee benefits plan
or program pursuant to Section 3(c) hereof in which he is a participant in
accordance with the terms of such plan or program up to and including the Date
of Termination. Should the Company wish to purchase insurance to cover the costs
associated with the Employee’s termination of employment pursuant to
Sections 5(a)(ii) or (iii), the Employee agrees to execute any and all necessary
documents necessary to effectuate such insurance.

(ii) If the Employee’s employment hereunder is terminated due to the Employee’s
death or Disability pursuant to Sections 5(a)(ii) or (iii) hereof and a Change
in Control Date shall have occurred prior to such termination, (A) the
Administrator shall disburse within thirty (30) days following the Date of
Termination in a lump sum payment to the Employee, his designated beneficiary or
to his estate a pro rata portion of the Retention Amount as of the Date of
Termination equal to the Retention Amount multiplied by a fraction (x) the
numerator of which is the number of days elapsed in the Retention Period as of
the Date of Termination and (y) the denominator of which is the total number of
days in the Retention Period and (B) the remaining balance of the Retention
Amount shall be disbursed by the Administrator as a donation to one or more
charitable, not-for-profit organizations designated by the Board of Directors of
Avatar, in its sole discretion, in each case subject to and in accordance with
the Retention Account Procedures.

(c) Termination for Cause or Resignation Without Good Reason. If the Employee’s
employment hereunder is terminated pursuant to Section 5(a)(iv) or
Section 5(a)(vii), the Company shall pay or provide to the Employee (i) in a
lump sum payment within thirty (30) days following the Date of Termination, all
Base Salary pursuant to Section 3(a) hereof and any vacation pay pursuant to
Section 3(e) hereof, in each case which has been earned but has not been paid as
of the Date of Termination and (ii) any benefits to which the Employee may be
entitled under any employee benefits plan or program pursuant to Section 3(c)
hereof in which he is a participant in accordance with the terms of such plan or
program up to and including the Date of Termination, in each case subject to
set-off, counterclaim, recoupment, defense or any other claim, right or cause of
action which the Company may have against the Employee or others.
Notwithstanding the foregoing, if a Change in Control Date has occurred and the
Employee’s employment hereunder is terminated pursuant to Section 5(a)(iv) or
Section 5(a)(vii) during the Retention Period, Employee shall not be entitled to
receive any portion of the Retention Amount and the entire balance of the
Retention Amount shall be disbursed by the Administrator as a donation to one or
more charitable, not-for-profit organizations designated by the Board of
Directors of Avatar, in its sole discretion, subject to and in accordance with
the Retention Account Procedures.

(d) Termination Without Cause or Resignation For Good Reason. If the Employee’s
employment hereunder is terminated by the Company Without Cause pursuant to
Section 5(a)(v), or due to the Employee’s resignation for Good Reason pursuant
to Section 5(a)(vi), then:

(i) The Company shall continue to pay the Employee his full Base Salary and
Annual Bonus in accordance with normal payroll practices and without interest
through the earlier of (A) December 31, 2010 and (B) the second Anniversary of
the Date of Termination, at the rate in effect at the time notice of the
termination of the Employee’s employment is given in accordance with Section
5(a)(v) or Section 5(a)(vi) hereof, as the case may be, with each payment due
during such period hereby designated a “separate payment” for purposes of
Section 409A; provided, however, that if a Change of Control Date shall have
occurred prior to Employee’s termination Without Cause or resignation for Good
Reason, the Administrator shall disburse the Retention Amount (as defined in
Section 6(f) hereof) to the Employee in a lump sum payment within thirty
(30) days following the Date of Termination, subject to and in accordance with
the Retention Account Procedures; and

(ii) The Employee shall be entitled to participate in all employee benefit plans
and programs to the extent applicable to other senior executives of Avatar and
the Company (provided that the Employee’s continued participation is permissible
under the general terms and provisions of such plans and programs) through the
earlier of (A) December 31, 2010 and (B) the second Anniversary of the Date of
Termination; provided, however, that if a Change of Control shall have been
consummated prior to Employee’s termination Without Cause or resignation for
Good Reason, the Employee shall be entitled to participate in such benefit plans
and programs through the Retention Date. In the event that the Employee’s
participation in any such plan or program is not permitted, the Employee shall
be entitled to receive an amount equal to the annual contributions, payments,
credits or allocations made by the Company to the Employee’s account or on the
Employee’s behalf under such plans and programs.

(e) Duty to Seek Other Employment. If the Employee’s employment hereunder is
terminated by the Company Without Cause pursuant to Section 5(a)(v), or due to
the Employee’s resignation for Good Reason pursuant to Section 5(a)(vi), the
Employee agrees, during the entire period of time that the Employee is entitled
to receive any benefits pursuant to Section 6(d) above, to make known the
Employee’s availability for employment involving services of a nature
substantially similar and of a comparable stature to those performed by the
Employee on behalf of the Company in a manner customary for executives holding
positions substantially similar and of a comparable stature to the Employee’s
position with the Company; provided, however, that, subject to Section 4 hereof,
the Employee shall only be obligated to accept such employment if the principal
office where the Employee will be employed is located within a fifty (50) mile
radius of Coral Gables, Florida. The Employee agrees to keep the Chairman of the
Board of Avatar (or his designee) apprised of the Employee’s employment status
during such period and, if requested, the Employee will provide appropriate
supporting documentation with respect to the salary, bonuses or other
compensation earned by and benefits made available to the Employee in respect of
such employment. In the event the Employee secures employment as described in
this Section 6(e), the Company shall be entitled to (i) deduct from the amounts
payable to the Employee pursuant to Sections 6(d)(i) and 6(d)(ii) above
(excluding any accrued but unpaid Annual Bonus through the Date of Termination)
any salary, bonuses or other compensation paid to the Employee in connection
with such employment and (ii) terminate the Employee’s participation in (and
shall not be required to pay the Employee any sums in respect of) any employee
benefit plans and programs described in Section 6(d)(ii) that are substantially
similar to any employee benefit plans and programs in which the Employee
participates in connection with such new or existing employment. The Employee
agrees promptly to repay to the Company any amounts paid to the Employee by the
Company pursuant to Sections 6(d)(i) and 6(d)(ii) which the Company was entitled
to deduct from such amounts pursuant to this Section 6(e).

(f) Change in Control; Termination Upon the Retention Date. In the event of a
Change in Control during the Term of Employment:

(i) The Company shall pay or provide to the Employee (i) in a lump sum payment
within thirty (30) days following the Date of Termination, all Base Salary
pursuant to Section 3(a) hereof and any vacation pay pursuant to Section 3(e)
hereof, in each case which has been earned but has not been paid as of the Date
of Termination, (ii) any prorated Annual Bonus which has been earned but has not
been paid as of the Date of Termination, payable in a lump sum payment in
accordance with Section 3(b), and (iii) any benefits to which the Employee may
be entitled under any employee benefits plan or program pursuant to Section 3(c)
hereof in which he is a participant in accordance with the terms of such plan or
program up to and including the Change in Control Date.

(ii) Base Salary and Annual Bonus payments otherwise payable to the Employee
during the Retention Period pursuant to Sections 3(a) and 3(b) hereunder,
respectively, shall be subject to the Retention Account Procedures and the
conditions set forth in this Section 6(f)(ii). On the Change in Control Date,
the Employee shall cease to receive Base Salary and Annual Bonus payments, and
the Company shall deposit into the Retention Account an amount (the “Retention
Amount”) equal to (A) $1,800,000, if the Change in Control Date shall occur
before June 30, 2010 or (B) if the Change in Control Date shall occur on or
after June 30, 2010, the product of $1,800,000 multiplied by a fraction (x) the
numerator of which is the number of days after the Change in Control Date
through and including the Retention Date and (y) the denominator of which is
365. If the Employee’s employment has not been otherwise terminated in
accordance with this Agreement (except pursuant to Sections 5(a)(v) or 5(a)(vi))
and the Employee is continuously employed by the Company through the Retention
Period such that the Employee’s employment terminates upon the Retention Date
pursuant to Section 5(a)(viii) hereof, the Administrator shall distribute the
Retention Amount to the Employee in a lump sum payment within thirty (30) days
following the Retention Date, subject to and in accordance with the Retention
Account Procedures.

(iii) If the Employee becomes entitled to any payment, benefit or distribution
(or combination thereof) by the Company or any other Avatar Entity, whether paid
or payable pursuant to this Agreement or any other plan, arrangement, or
agreement with the Company or any other Avatar Entity (the “Payments”), which
are or become subject to the excise tax imposed by Section 4999 of the Code, or
any interest or penalties are incurred by the Employee with respect to such
excise tax (such excise tax, together with any such interest and penalties,
hereinafter collectively referred to as the “Excise Tax”), the Payments shall be
reduced by an amount not to exceed $250,000 until no portion of such Payments
would be subject to Excise Tax. The reduction of the Payments, if applicable,
shall be made by reducing the cash portion of the Payments under the following
sections in the following order: (A) Section 6(f)(ii), and (B) Section 6(d).
Notwithstanding the foregoing, if the reduction in the Payments required so that
no portion of the Payments are subject to the Excise Tax would be greater than
$250,000, then the Employee in his sole discretion may elect whether or not to
reduce the Payments to avoid the Excise Tax. In such case, if the Employee
elects not to reduce the Payments then the Employee shall be responsible for the
payment of the Excise Tax.

(g) No Other Payments. Except as provided in this Section 6 and except as may
otherwise be provided pursuant to any written incentive award agreement between
the Employee and any Avatar Entity, the Employee shall not be entitled to
receive any other payments or benefits from the Company due to the termination
of his employment, including but not limited to, any employee benefits under any
of the Company’s or Avatar’s employee benefits plans or programs (other than at
the Employee’s expense under the Consolidated Omnibus Budget Reconciliation Act
of 1985 or pursuant to the terms of any pension plan which the Company or Avatar
may have in effect from time to time) or any right to be paid severance pay. If
the Employee is entitled to any notice or payment in lieu of any notice of
termination required by Federal, State or local law, including but not limited
to the Worker Adjustment and Retraining Notification Act, the Company’s
obligation to make payments pursuant to Section 6(d) shall be reduced by the
amount of any such payment in lieu of notice.

(h) Conditions to Payments upon Termination of Employment. Notwithstanding
anything to the contrary contained in this Agreement, all payments and benefits
to the Employee provided pursuant to this Section 6 shall be subject to the
Employee’s compliance with Section 4.

7. Employment after the Employment Term. No later than January 2, 2009, the
Company shall enter into negotiations, in good faith, with the Employee
regarding the continued employment of the Employee with the Company after the
Term of Employment; provided that if the Employee and the Company shall fail to
enter into a new agreement prior to the expiration of the Term of Employment,
the Employee’s employment shall terminate in accordance with Section 5(a)(i)
hereof.

8. No Conflicting Agreements; Indemnification.

(a) The Employee hereby represents and warrants that he is not a party to any
agreement, or non-competition or other covenant or restriction contained in any
agreement, commitment, arrangement or understanding (whether oral or written),
which would in any way conflict with or limit his ability to commence work on
the first day of the Term of Employment or would otherwise limit his ability to
perform all responsibilities in accordance with the terms and subject to the
conditions of this Agreement.

(b) The Employee agrees that the compensation provided in Section 3 represents
the sole compensation to be paid to the Employee in respect of the services
performed or to be performed for the Avatar Entities by the Employee (other than
any incentive compensation paid or to be paid to the Employee pursuant to any
written incentive award agreement between the Employee and any Avatar Entity).
The Employee further agrees that should there be a determination that for
federal, state, local and/or other tax purposes, the Employee’s compensation for
services performed for any of the Avatar Entities is greater than the amounts
payable hereunder, the Employee will indemnify and hold harmless the Avatar
Entities against any and all liabilities, losses, and expenses including, but
not limited to, any additional taxes, penalties and interest, and attorneys’ and
accountants’ fees arising out of, resulting from or relating to such
determination.

9. Section 409A of the Code.

(a) If any payment, compensation or other benefit provided to the Employee in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A and the Employee is a specified employee as defined in
Section 409A(a)(2)(B)(i), no part of such payments shall be paid before the day
that is six (6) months plus one (1) day after the date of termination or earlier
death (the “New Payment Date”). The aggregate of any payments that otherwise
would have been paid to the Employee during the period between the date of
termination and the New Payment Date shall be paid to the Employee in a lump sum
on such New Payment Date. Thereafter, any payments that remain outstanding as of
the day immediately following the New Payment Date shall be paid without delay
over the time period originally scheduled, in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to the Employee that
would not be required to be delayed if the premiums therefor were paid by the
Employee, the Employee shall pay the full cost of premiums for such welfare
benefits during the six-month period and the Company shall pay the Employee an
amount equal to the amount of such premiums paid by the Employee during such
six-month period promptly after its conclusion. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A, and for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “terminate,” “termination of
employment” or like terms shall mean separation from service.

(b) All reimbursements for costs and expenses under this Agreement shall be paid
in no event later than the end of the calendar year following the calendar year
in which the Employee incurs such expense. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.

(c) The parties acknowledge and agree that the interpretation of Section 409A
and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Employee that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and the Employee agree to
renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any severance payments payable hereof) so that
either (i) Section 409A will not apply or (ii) compliance with Section 409A will
be achieved; provided, however, that any resulting renegotiated terms shall
provide to the Employee the after-tax economic equivalent of what otherwise has
been provided to the Employee pursuant to the terms of this Agreement, and
provided further, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A.

10. Deductions and Withholding. The Employee agrees that the Company shall
withhold from any and all compensation required to be paid to the Employee
pursuant to this Agreement all federal, state, local and/or other taxes which
the Company determines are required to be withheld in accordance with applicable
statutes and/or regulations from time to time in effect and all amounts required
to be deducted in respect of the Employee’s coverage under applicable employee
benefit plans.

11. Entire Agreement. This Agreement, the letter agreement dated as of May 20,
2005, among the Company, Avatar and the Employee, and for purposes of the
definition of “Retention Amount,” the 2008-2010 Earnings Participation Award
Agreement, dated as of April 15, 2005, between Avatar and the Employee, embody
the entire agreement of the parties with respect to the Employee’s employment
and supersedes any other prior oral or written agreements between the Employee
and any Avatar Entity (including the Original Agreement). This Agreement may not
be modified or terminated orally but only by an agreement in writing signed by
the parties hereto.

12. Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Employee shall not operate or be construed as a waiver of any
subsequent breach by the Employee. The waiver by the Employee of a breach of any
provision of this Agreement by the Company shall not operate or be construed as
a waiver of any subsequent breach by the Company.

13. Governing Law. This Agreement shall be subject to, and governed by, the laws
of the State of Florida applicable to contracts made and to be performed in the
State of Florida, regardless of where the Employee is in fact required to work.

14. Jurisdiction. Any legal suit, action or proceeding against any party hereto
arising out of or relating to this Agreement (including the Retention Account
Procedures) shall be instituted in a federal or state court in Dade County or
Broward County in the State of Florida and each party hereto waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding and each party hereto irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding.

15. Assignability. The obligations of the Employee may not be delegated and,
except as expressly provided in Section 6(b) relating to the designation of
beneficiaries, the Employee may not, without the Company’s written consent
thereto, assign, transfer, convey, pledge, encumber, hypothecate or otherwise
dispose of this Agreement or any interest therein. Any such attempted delegation
or disposition shall be null and void and without effect. The Company and the
Employee agree that this Agreement and all of the Company’s rights and
obligations hereunder may be assigned or transferred by the Company to, and may
be assumed by and become binding upon and may inure to the benefit of, any
Avatar Entity or successor thereof. The term “successor” shall mean, with
respect to any Avatar Entity, and any other corporation or other business entity
which, by merger, consolidation, purchase of the assets, or otherwise, acquires
all or a material part of the assets of such Avatar Entity. Except as expressly
provided in Section 6(f) hereof, any assignment by the Company of its rights and
obligations hereunder to any affiliate of or successor shall not be considered a
termination of employment for purposes of this Agreement.

16. Severability. If any provision of this Agreement as applied to either party
or to any circumstances shall be adjudged by a court of competent jurisdiction
to be void or unenforceable, the same shall in no way affect any other provision
of this Agreement or the validity or enforceability of this Agreement. If any
court construes any of the provisions of Section 4 hereof, or any part thereof,
to be unreasonable because of the duration of such provision or the geographic
or other scope thereof, such court may reduce the duration or restrict the
geographic or other scope of such provision and enforce such provision as so
reduced or restricted.

17. Notices. All notices to the Employee hereunder shall be in writing and shall
be delivered personally or sent by registered or certified mail, return receipt
requested, to:

Michael F. Levy

c/o Avatar Properties Inc.

12th Floor

201 Alhambra Circle

Coral Gables, Florida 33134

with a copy to:

Kluger, Peretz, Kaplan & Berlin, P.L.

201 South Biscayne Blvd.

Suite 1700

Miami, FL 33131

Attention: Eliot Abbott, Esq.

Facsimile: (305) 379-3428

All notices to the Company hereunder shall be in writing and shall be delivered
personally or sent by registered or certified mail, return receipt requested,
to:

Avatar Properties Inc.

12th Floor

201 Alhambra Circle

Coral Gables, Florida 33134

Attention: Chairman of the Board

Facsimile: (305) 441-7876

with a copy to:

Avatar Properties Inc.

201 Alhambra Circle

12th Floor

Coral Gables, Florida 33134

Attention: General Counsel

Facsimile: (305) 441-9927

with a copy to:

Avatar Holdings Inc.

201 Alhambra Circle

12th Floor

Coral Gables, Florida 33134

Attention: Chairman of the Board

Facsimile: (305) 448-7876

and with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: R. Todd Lang, Esq.

Facsimile: (212) 310-8007

Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party.

18. Separate Independent Agreements. Notwithstanding anything to the contrary
contained in this Agreement, the terms of this Agreement shall not amend,
supersede or alter in any way the terms of any other written agreement (other
than the letter agreement, dated as of the date hereof, among Avatar, the
Company and the Employee) between the Employee, on the one hand, and the Company
or Avatar, on the other hand, except as expressly set forth in such other
agreement.

19. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

21. Attorneys’ Fees. In the event that either party hereto commences litigation
against the other to enforce such party’s rights hereunder, the prevailing party
shall be entitled to recover all costs, expenses and fees, including reasonable
attorneys’ fees (including in-house counsel), paralegals’ fees, and legal
assistants’ fees through all appeals.

22. Neutral Construction. Each party to this Agreement was represented by
counsel, or had the opportunity to consult with counsel. No party may rely on
any drafts of this Agreement in any interpretation of the Agreement. Each party
to this Agreement has reviewed this Agreement and has participated in its
drafting and, accordingly, no party shall attempt to invoke the normal rule of
construction to the effect that ambiguities are to be resolved against the
drafting party in any interpretation of this Agreement.

(signature page follows)

1

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

AVATAR PROPERTIES INC.

By:_/s/ Gerald D. Kelfer     
Name: Gerald D. Kelfer
Title: Chief Executive Officer


/s/ Michael F. Levy



    Michael F. Levy

2





ANNEX

Retention Account Procedures

Capitalized terms used but not otherwise defined in this Annex shall have the
meanings ascribed to such terms in the Amended and Restated Employment Agreement
between Avatar Properties Inc. and Michael F. Levy, dated as of December 22,
2008 (the “Agreement”).

In the event of a Change in Control, the Retention Amount to which the Employee
may be entitled pursuant to (i) the Agreement and (ii) the Amended and Restated
2008-2010 Earnings Participation Award Agreement between the Employee and
Avatar, dated as of December 22, 2008 (collectively, the “Applicable
Agreements”), are subject to the Retention Account Procedures as further
described in this Annex.

1. Administrator. These Retention Account Procedures shall be administered by
such person or entity as is designated by the Board of Directors of Avatar (the
“Board”) on or prior to the Change in Control Date (the “Administrator”);
provided, that such Administrator shall be (i) a member of the Board as of the
date of the Agreement who is “independent” as defined in the listing standards
of The NASDAQ Stock Market, Inc. or (ii) a bank, trust company or similar
custodial institution that is free from conflicts of interest with the Avatar
Entities and the Employee.

2. Retention Account.

(a) Upon a Change in Control, the Retention Amount shall be deposited into a
separate account under the exclusive control of the Administrator (the
“Retention Account”).

(b) Any cash to be deposited into the Retention Account may be held in an
interest-bearing bank account, invested by the Administrator in short-term U.S.
government securities or other short-term investments to be determined by the
Administrator in its sole discretion. Any income derived from such deposits or
investments shall be deposited in the Retention Account and shall be distributed
in accordance with these Retention Account Procedures.

(c) If (i) the Employee is continuously employed by any of the Avatar Entities
through the Retention Period until the Retention Date, then within thirty
(30) days following the Retention Date, the Administrator shall distribute in a
lump sum payment the Retention Amount to the Employee, or (ii) the Employee’s
employment is terminated for any reason prior to the Retention Date, subject to
paragraph (d) below, Avatar (or its successor) and the Employee shall notify the
Administrator, in a writing signed by the Employee and Chairman of the Board of
Avatar (or its successor) (the “Joint Notice”), of the agreement between Avatar
and the Employee directing the Administrator to disburse the Retention Amount
pursuant to the Applicable Agreements.

(d) The Administrator shall have no right to make an independent determination
as to the circumstances in which the Employee’s employment was terminated or as
to its duty to disburse monies or other property from the Retention Account. If,
at any time, there shall exist any dispute between Avatar (or its successor) and
the Employee as to the employment status of the Employee, the circumstances in
which such employment was terminated or the holding or disposition of monies
and/or property from the Retention Account, the Administrator may (i) refrain
from disbursing any monies and/or property from the Retention Account until
(x) the rights of Avatar (and any successor) and the Employee (or Employee’s
heirs, executors or administrators) with respect to such monies and/or property
shall have been fully and finally adjudicated by a non-appealable final order,
decree or judgment of a court of competent jurisdiction or (y) all such disputes
shall have been resolved and the Administrator shall have received a Joint
Notice to that effect or (ii) deposit the monies and/or property held in the
Retention Account in the registry of a court of competent jurisdiction pending
full and final adjudication pursuant to the rules of procedure governing
practice in such court.

3. Administration of the Retention Account by the Administrator.

(a) Prior to the Change in Control Date, the Board shall establish a cash
reserve fund in an amount to be available to the Administrator for any and all
of its expenses or costs incurred in connection with these Retention Account
Procedures. All expenses and costs shall be paid out of the reserve fund, and to
the extent that the amount in the reserve fund is insufficient to cover such
expenses and costs, Avatar (or its successor) shall promptly make the requisite
payment to cover such expenses and costs.

(b) The Administrator shall have the right to engage counsel and otherwise seek
advice with respect to these Retention Account Procedures and the obligations of
the Administrator hereunder.

(c) The Administrator shall have no obligation or liability to the Employee or
Avatar (or its successor) except for acts or omissions not in good faith. Avatar
(and its successor) shall indemnify the Administrator and hold the Administrator
harmless against any liability arising out of these Retention Account Procedures
except in the case of acts or omissions not in good faith.

(d) Avatar and the Employee agree to execute such agreements, documents or
certificates as are reasonably necessary or advisable in order to effect these
Retention Account Procedures.

3

SCHEDULE I

Existing Brookman-Fels Projects and Licensees



  1.   Brookman-Fels at Harbor Islands, Inc.



  2.   Brookman-Fels Organization, Inc.



  3.   Brookman-Fels and Associates, Inc.



  4.   Brookman-Fels at Treasure Trove, Inc.



  5.   Brookman-Fels at Country Club Estates, Inc.



  6.   Brookman and Fels at the Sanctuary, Inc.



  7.   Brookman-Fels of South Florida, Inc.



  8.   Brookman-Fels Custom Builders, Inc.



  9.   Brookman-Fels Home and Design, Inc.



  10.   Brookman-Fels Management Corporation



  11.   Brookman-Fels at Presidential Estates, Inc.



  12.   Brookman-Fels Construction Corp.



  13.   Brookman-Fels Builders, Inc.



  14.   Sunset Point at Silver Lakes, Ltd. (d/b/a

Brookman-Fels — Zuckerman Group)



  15.   Parkland Communities, Inc. (d/b/a

Brookman-Fels — Zuckerman Group)

4